Citation Nr: 1600743	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  13-29 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a bilateral ankle disorder, to include whether reconsideration is warranted. 

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a bilateral foot disorder, to include whether reconsideration is warranted. 

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for headaches, to include as a qualifying chronic disability, to include whether reconsideration is warranted. 

5. Entitlement to service connection for a gynecological disorder, claimed as uterine fibroids, to include as a qualifying chronic disability. 

6.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a psychiatric disorder, including PTSD, to include whether reconsideration is warranted. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1987 to October 1993 and May 19, 2004, to September 19, 2004, with service in Southwest Asia in support of Operation Desert Shield/Storm from August 1990 to October r1993.
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from various rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs).  

In August 2015, the Veteran presented testimony in a travel board hearing before the undersigned.  A copy of the transcript has been associated with the electronic record. 

Since the claims were last adjudicated in May 2015, additional evidence has been submitted but not has not been reviewed by the to the Agency of Original Jurisdiction (AOJ).  However, in August 2015, the Veteran included a written waiver of this procedural right with the evidence received.  See 38 C.F.R. §§ 19.37, 20.1304 (2015).  Thus, the Board will consider the newly submitted evidence in the first instance.

When a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet App 1 (2009).  In this case, the Board has considered the Veteran's claim for all possible psychiatric disorders.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of connection for a bilateral ankle disorder, a bilateral foot disorder, headaches, a gynecological disorder, and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's tinnitus had onset during active service.

2.  In an unappealed September 2009 rating decision, the RO denied service connection for bilateral ankle sprain, feet pain, and headaches.  

3.  In an unappealed March 2011 rating decision, the RO in Columbia, South Carolina, in part, denied service connection for PTSD.  

4.  In November 2011, additional pertinent service treatment records were associated with the claims folder.  
CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§  1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The claims for entitlement to service connection for a bilateral ankle disability, a bilateral foot disorder, headaches, and PTSD are reconsidered.  38 C.F.R. § 3.156 (c) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for tinnitus and reconsiders the claims for bilateral ankle disorder, a bilateral foot disorder, headaches, and a psychiatric disorder, which represents a complete grant of the benefits sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Reconsideration

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117. Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117. 

Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).

In a September 2009 rating decision, the RO in Columbia, South Carolina, in relevant part, denied service connection for bilateral ankle sprain, feet pain, and headaches.  In a March 2011 rating decision, the RO in Columbia, South Carolina, in part, denied service connection for PTSD.  Although the Veteran did not timely perfect an appeal of these claims, in November 2011 additional, relevant, service treatment records were associated with the claims folder.  Subsequently, in a July 2012 rating decision, the RO in Columbia, South Carolina, in part, determined that new and material evidence had not been submitted to reopen claims for service connection for bilateral ankle disability, right foot, headaches, and PTSD.  Although the RO addressed the issues on a new and material basis, the Board finds that these issues must be reconsidered, not reopened.  See 38 C.F.R. § 3.156 (c) (2015).  

Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  In addition, sensorineural hearing loss may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran seeks service connection for tinnitus which she contends is the result of noise exposure on the flight line without hearing protection during service.  At the Board hearing, she testified that she noticed the constant ringing in her ears upon her return from Kuwait.  She also asserted that while she was provided a VA examination for her hearing, she was not asked about tinnitus as she did not even know the meaning of the word at that time.       

The Veteran's service treatment records are devoid of reference to, complaint of, or treatment for, tinnitus.  The Board notes that the Veteran was afforded a VA audiological examination in March 2009.  The report reflects that the Veteran did not report tinnitus.  

The Board finds that the evidence of record supports a finding of service connection for tinnitus.  First, there is a current disability as the Veteran has provided competent testimony that indicates current tinnitus.  Second, there is evidence of an in-service event, disease, or injury as the Veteran provided competent testimony of in-service tinnitus.  Finally, the most probative evidence of record demonstrates that tinnitus has been present since service, per the Veteran's testimony.   See 38 C.F.R. § 3.303(a); Charles, 16 Vet. App at 374; Shedden, 381 F.3d at 1167.  Although a VA examination provides negative evidence, the Veteran explained the inconsistency.  Accordingly, based on the evidence and affording the Veteran all benefit of the doubt, the Board finds that the Veteran's tinnitus began during active service.  Service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.  

The claims for service connection for a bilateral ankle disorder, a bilateral foot disorder, headaches, and a psychiatric disorder are reconsidered.


REMAND

Regarding all issues on appeal, remand is required to attempt to obtain private records.  The Veteran filled out an authorization form to obtain records from Dr. Keith Martin in January 2015; that form, however, was signed and dated in July 2014.  The RO indicated that it was unable to obtain these records as the authorization had expired.  However, the RO did not attempt to obtain an updated authorization from the Veteran.  Therefore, on remand, the Veteran should be requested to submit authorization forms for any outstanding records.  

With regard to the claim for service connection for bilateral ankle disorder and foot disorder, remand is required for an adequate examination.  The Veteran essentially contends the onset of these disabilities (manifested by swelling) was during basic training and that she has had problems ever since then.  Service treatment records show that the Veteran was seen on several occasions for complaints related to right ankle tendonitis, e.g. in April and June 1987; and pes planus was noted in September 1993.  In a January 2012 VA examination, the report noted diagnoses of bilateral Achilles tendonitis in April 1987, and pain in the joint involving bilateral ankle and foot in August 2011.  The examiner opined that it was less likely than not (less than 50 percent probability) that the current right ankle symptoms/problems were related to the complaint of right ankle pain in April 1987.  She reasoned the Veteran had normal non-fly physical examinations in February 1996 and January 2001 showing no recurrent back pain or foot trouble.  The examiner observed that on an August 2004 report following her deployment to Kuwait, the Veteran stated her health was "excellent" and responded "no" as to back pain, muscle aches, and swollen/stiff/painfu1 joints.  She added that there was a prolonged period with no ankle related symptoms and given the limited nature of the Veteran's prior ankle problem in 1987, there was no evidence linking her current ankle issues to her prior Achilles tendonitis in 1987.  The Board finds that the January 2012 VA examination report is inadequate as the examiner failed to address the Veteran's lay statements as to having had ankle and foot problems since service.  

As to service connection for headaches, remand is required for an adequate examination.  The Veteran essentially contends that she has had them ever since 1989, possibly following an in-service automobile accident.  The Board notes the RO has determined discrepancies in the copies of the service treatment records submitted from the Veteran and the original records regarding notations of headaches.  Without discussing credibility at this juncture, the Board notes that the Veteran is competent with regard to her assertions as to onset of headaches.  

In a December 2014 VA examination report, the examiner opined that headaches were less likely than not (less than 50 percent probability) incurred in or caused by service.  She cited to the July 1988 record of the motor vehicle accident which showed no head trauma or mention of headaches.  The examiner noted that a subsequent copy of the document appeared to be altered and noted {+} head trauma.  She added that following this incident, there was no evidence of ongoing treatment for headaches, and the motor vehicle accident in 1994 did not note head trauma, but noted mild headaches.  She noted the discrepancy at separation from service, i.e. one copy of the document made no mention of headaches while the later copy showed headaches.  The examiner noted that the Veteran had multiple physicals with reports of medical history denying headaches, including in 1996, 2001, and 2004.  During active duty, no problem listed showed headaches/migraine/headache symptoms.  She found that the Veteran had no chronic care for headaches within five years of active duty, and that headaches were added to problem list in 2013.  Due to the apparent discrepancy in medical evidence, the examiner found it difficult to provide an opinion.  The Board finds that further examination is necessary as the December 2014 VA examiner failed to address the Veteran's lay statements as to continuity of symptoms, as well as considering whether her disability is due to an undiagnosed illness. 

As the claim for a gynecological disorder, remand is required for an adequate examination.  The Veteran essentially contends that she had fibroids which were characterized by menstrual cycles lasting one to two weeks during service.  Service treatment records show cramping and bleeding between periods in September 1990, spotty bleeding in February and March 1989, and abnormal bleeding and cramping in October 1992.  She was seen for other complaints as well, e.g. December 1988 for pelvic inflammatory disease.  The Veteran was afforded a VA examination in August 2013, the report of which showed a diagnosis of dysfunctional uterine bleeding and menorrhagia.  Based upon review of the records and evaluation of the Veteran, the examiner opined that the disability was at least as likely as not incurred in or caused by service.  Her rationale was that the Veteran experienced some vaginal bleeding in the presence of a positive pregnancy test, she was treated for a spontaneous missed abortion (miscarriage) in August 1988, which was not the likely source of the Veteran's current menorrhagia.  She also cited to a June 1992 record reflecting no menorrhagia/dysmenorrhea, a July 1993 record showing regular menses, and a February 1996 report documenting a negative response for the inquiries as to treatment for a female disorder and change in menstrual pattern.  The examiner also pointed out a June 2005 record noting that the Veteran had an enlarged uterus and subsequent ultrasound revealed small fibroids, and that current menorrhagia was likely due to fibroids seen in 2005.  The Board notes that this examination is inadequate since the examiner initially indicates the diagnosed disorder is related to service but then provides negative evidence.  Additionally, while the examiner finds that current fibroids are not related to service, she failed to address whether they are due to an undiagnosed illness and also whether the diagnosed functional uterine bleeding is related to service and/or an undiagnosed illness.  Therefore, the Veteran must be provided another examination.  

As to the claim for a psychiatric disorder, remand is required for an adequate examination.  The Veteran essentially contends that she has a disorder due to stressors in service, to include serving in Saudi Arabia without other women, serving in Kuwait when she could not go off base, her friend dying of  a heart attack in Puerto Rico, a military sexual assault, and abuse from her then husband.  Service treatment records confirm that Veteran was seen for a domestic disturbance incident in March 1991.  She was afforded a VA examination in December 2010 at the Montgomery VA Medical Center, the report of which showed that the Veteran did not meet the diagnostic criteria for PTSD and no other diagnosis was rendered.  At her August 2015 hearing, the Veteran testified that the examination was inadequate as it only lasted a few minutes and that as an employee she was not supposed to be scheduled for examinations at the Montgomery VA Medical Center.  In light of the foregoing, the Veteran should be afforded an examination at an appropriate facility to determine the nature and etiology of any current acquired psychiatric disorder. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination of any relevant medical records, to specially include those from Dr. Keith Martin.    Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

2.  Contact the appropriate VA Medical Centers and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination at an appropriate facility considering that the Veteran is a VA employee to determine the etiology of her current bilateral ankle and foot disorders.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit a full history from the Veteran of her claimed symptoms, to include the onset thereof .  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which she has first-hand knowledge.  The examiner must elicit a full history from the Veteran and consider the lay statements of record.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.  

The examiner must opine as to whether it is at least as likely as not (a 50 percent probability or more) that any current bilateral ankle and/or foot disability is causally or etiologically related to service.  The examiner must address the Veteran's statements regarding continuity of symptoms since service, as well as notations of Achilles tendinitis and pes planus in service.  

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination at an appropriate facility considering that the Veteran is a VA employee to determine the etiology of her current headaches.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit a full history from the Veteran of her claimed symptoms, to include the onset thereof.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which she has first-hand knowledge.  The examiner must elicit a full history from the Veteran and consider the lay statements of record.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.  

a. The examiner must opine as to whether it is at least as likely as not (a 50 percent probability or more) that any current headaches are causally or etiologically related to service.  The examiner must address the Veteran's statements regarding continuity of symptoms since service.  

b. The examiner must also determine whether any of the Veteran's complaints is due to an (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders.

5.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination at an appropriate facility considering that the Veteran is a VA employee to determine the etiology of her current gynecological disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit a full history from the Veteran of her claimed symptoms, to include the onset thereof.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which she has first-hand knowledge.  The examiner must elicit a full history from the Veteran and consider the lay statements of record.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.  

a. The examiner must opine as to whether it is at least as likely as not (a 50 percent probability or more) that any current gynecological disorder is causally or etiologically related to service.  The examiner must address the Veteran's statements and records showing that she had irregular periods in service.  

b. The examiner must provide an onset date for any currently diagnosed disorder. 

c. The examiner must also determine whether any of the Veteran's complaints is due to an (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders.

6.  After any additional records are associated with the claims file, provide the Veteran with a VA examination at an appropriate facility considering that the Veteran is a VA employee to determine the etiology of any psychiatric disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit a full history from the Veteran of her claimed symptoms, to include the onset thereof.  An explanation for all opinions expressed must be provided.  

a. The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that there is a diagnosis of PTSD.  If so, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that it is related to service, to include an inservice stressor. 

b. If there is a diagnosis of PTSD, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that the Veteran exhibited symptoms and behaviors consistent with behavioral changes expected to follow from the claimed assault, and if so, whether PTSD is related to the alleged incident.  

c. For each currently diagnosed (non-PTSD) psychiatric disorder, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each diagnosed disorder is related to service.   

In rendering these opinions, the examiner must address the following:  1) service treatment records, to include the notation in March 1991 of a domestic disturbance; 2) the Veteran's lay statements regarding her experiences in Saudi Arabia and Kuwait; 3) the Veteran's assertion of a military sexual assault resulting in a pregnancy; and 4) her friend dying in Puerto Rico.  

7.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


